Title: From Thomas Jefferson to William Short, 3 March 1803
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Washington Mar. 3. 1803.
          
          As you talked of coming on here in the month of February I have been expecting you, without writing. I am in hopes however the inclosed letter from mr Lilly will reach you at New York. there is not in the world a lighter or more unprincipled talker than Henderson: and as to any offer from him he is entirely bankrupt. still I have no doubt that eight dollars could be got for your whole tract, deducting perhaps one third of the price of the 70. or 80. acres held by Price at a rent so much below it’s value. I set out in three days for Monticello, and shall be absent about three weeks. I will make enquiry what can be got. it is not probable that prompt paiment can be had. but interest, & a detention of the title till the whole price is paid will make a sale secure. 
          
          On the day after tomorrow mr Barnes will recieve for you from my funds a first sum of 500. D. and thenceforward 500. D. monthly without interruption till the discharge of the whole sum principal & interest in my hands. it is probable that after some time the paiments may be considerably increased, so as to accomplish the whole in two years. as I shall be back here by the last of the month, & the coldness of the season will probably prevent your getting into motion earlier, I shall be in hopes of seeing you here after my return, in transitu at least. Accept assurances of my affectionate attachment & respect. 
          
            Th: Jefferson
          
        